                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

____________________________________
ADDIE HOUSTON,
                                                 :
                         Plaintiff,
                                                 :       CIVIL # 1:19-cv-05065-MKB-PK

        Vs.                                      :

                                                 :       PLAINTIFFS DEMAND TRIAL BY JURY
AMERICAN AIRLINES, INC.,
PRIMEFLIGHT AVIATION SERVICES,                   :
INC., and JACK DOE,
                                    :
                  Defendants.
____________________________________:



                                       AMENDED COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW PLAINTIFF, ADDIE HOUSTON, through the undersigned attorneys and

very respectfully alleges and prays as follow:

                                  JURISDICTION AND VENUE

        1.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sec. 1332, insofar as

there exists complete diversity of citizenship of the parties and the amount in controversy, exclusive

of interest and costs, exceeds $75,000.

        2.       Venue is proper in this district pursuant to 28 U.S.C. Sec. 1391, in that Defendants

reside, and/are doing business in this judicial district. Moreover, the facts which give rise to this cause

of action arose within this judicial district.

                                                 PARTIES

        3.       Plaintiff, ADDIE HOUSTON, is a citizen of the State of Louisiana and resides therein

at 36412 Belle Journee Avenue, Geismar, Louisiana 70734.

                                                     1
       4.      Defendant AMERICAN AIRLINES, INC. (“AMERICAN”) is a corporation

organized and operating under the laws of Delaware with its principal place of business located at

4333 Amon Carter Boulevard, Fort Worth, Texas 76155.

       5.      Defendant PRIMEFLIGHT AVIATION SERVICES, INC., is a foreign corporation

authorized to do business in New York, with its principal place of business located at 7135

Charlotte Pike, Suite 100, Nashville, Tennessee.

       6.      Although unknown at this time, upon information and belief, Defendant JACK

DOE, is a resident of the State of New York.

       7.      At the time of the events complained of herein, Defendant AMERICAN was a

common carrier engaged in the business of transporting passengers for hire by air.

       8.      In furtherance of said business, defendant AMERICAN operates regularly

scheduled commercial airline flights to and from the City and State of New York including New

York’s LaGuardia Airport.

       9.      Notwithstanding anything else set forth herein to the contrary, in or about

November, 2016, i.e., the time of the events complained of herein, Defendant PRIMEFLIGHT

AVIATION SERVICES, INC. was a contractor responsible for aviation ground support services

and logistics at LaGuardia Airport in Queens, New York.

       10.     Pursuant to a contract, in or about November, 2016, Defendant PRIMEFLIGHT

AVIATION SERVICES, INC. performed inter alia, “wheelchair services” or “Skycap services”

which encompass the transportation and safe movement of airline passengers with restrictions or

limitations on mobility within LaGuardia Airport, including to and from said passengers’ departing

and arriving flights.

       11.     In or about November, 2016, upon information and belief, Defendant



                                                2
PRIMEFLIGHT AVIATION SERVICES, INC. provided “wheelchair services” or “Skycap

services” to AMERICAN’s passengers with restricted or limited mobility within LaGuardia

Airport, including to and from departing and arriving flights.

       12.     On or about November 17, 2016, Defendant JACK DOE was an

employee/agent/servant of Defendant AMERICAN and/or PRIMEFLIGHT AVIATION

SERVICES, INC.

       13.     On November 17, 2016, Defendant AMERICAN was the operator of a flight with

service from LaGuardia Airport on which Plaintiff ADDIE HOUSTON was ticketed as a revenue

paying passenger.

       14.     On November 17, 2016, Plaintiff ADDIE HOUSTON was an AMERICAN

passenger requiring “wheelchair” assistance travelling within the airport to her designated flight

and departure gate.

       15.     Defendant AMERICAN, its employees, agents, servants, and contractors were

made aware of Plaintiff ADDIE HOUSTON’s special needs both on November 17, 2016, and prior

thereto.

       16.     Defendant PRIMEFLIGHT AVIATION SERVICES, INC. was made aware of

Plaintiff ADDIE HOUSTON’s special needs both on November 17, 2016 and prior thereto.

       17.     On November 17, 2016, Defendant JACK DOE was an employee, agent and/or servant

of defendant AMERICAN and/or PRIMEFLIGHT AVIATION SERVICES, INC., and was working

at LaGuardia Airport in the course of his employment as a “wheelchair attendant.”

       18.     On November 17, 2016, Defendant JACK DOE was charged with the responsibility of

insuring that Plaintiff ADDIE HOUSTON transitioned properly and safely into her wheelchair.

       19.     In doing so, Defendant JACK DOE negligently, carelessly, and recklessly failed to

properly assist Plaintiff ADDIE HOUSTON with the safe transition into her wheelchair which caused

                                                 3
Plaintiff ADDIE HOUSTON to fall and suffer serious injuries.

                FIRST CAUSE OF ACTION AGAINST DEFENDANT AMERICAN

        20.     Plaintiff restates and re-alleges each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

        21.     At the aforesaid time and place, Plaintiff ADDIE HOUSTON was a revenue-paying

passenger and customer of Defendant AMERICAN.

        22.     Defendant AMERICAN is a common carrier of passengers by air to various points

within the United States of America.

        23.     As a common carrier of passengers, the Defendant AMERICAN owes a heightened

duty of care to its passengers, which is non-delegable.

        24.     One such non-delegable duty of care governed by the Air Carrier Access Act is the

safe passage to and from the aircraft for its passengers who are aged, infirm, suffer from

disabilities, have special needs, and/or restricted mobility.

        25.     Prior to her flight aboard AMERICAN, Plaintiff ADDIE HOUSTON identified

herself to AMERICAN, its agents, servants, employees, and/or subcontractors as a passenger who

required special assistance ambulating to the aircraft.

        26.     Despite notifying Defendant AMERICAN in this regard, AMERICAN, its agents,

servants, employees, and/or subcontractors failed to provide such service as was requested by the

Plaintiff.

        27.     Defendant AMERICAN, its agents, servants, employees, and/or subcontractors

also failed to follow its own practices and procedures with regard to the transport of passengers

with special needs within the aircraft and to its aircraft.




                                                   4
       28.     Defendant AMERICAN, its agents, servants, employees, and/or subcontractors

also failed to follow prevailing and applicable law, including the Air Carrier Access Act, with

respect to the transportation of its passengers with special needs to its aircraft.

       29.     As a result of this breach of its non-delegable duty of care, the Plaintiff ADDIE

HOUSTON was caused to fall.

       30.     Plaintiff ADDIE HOUSTON was caused to fall due to the negligence of the

Defendant, AMERICAN, its agents, servants, employees, and/or contractors insofar as it

recklessly and carelessly failed to properly discharge its duty of care to the Plaintiff ADDIE

HOUSTON.

       31.     Defendant AMERICAN, its agents, servants, employees, and/or subcontractors

were negligent, reckless, and careless in that they violated their duties to persons with special needs

or infirmities who were lawfully using the common area of the airport and failed to ensure that

said passengers were timely and properly transported through its airport to the proper aircraft and

departure gates.

       32.     Notice to the defendant is not a prerequisite to the Plaintiff’s cause of action herein

because Defendant AMERICAN, its agents, servants, employees, and/or subcontractors caused

and/or created the aforesaid dangerous condition and/or directly caused the Plaintiff’s injuries.

       33.     By reason of the foregoing, Plaintiff ADDIE HOUSTON was injured.

       34.     By reason of the foregoing, Plaintiff ADDIE HOUSTON was seriously injured.

       35.     By reason of the foregoing, Plaintiff ADDIE HOUSTON was permanently injured.

       36.     By reason of the foregoing, Plaintiff ADDIE HOUSTON suffered and still suffers

and will continue to suffer for some time, physical pain and psychological trauma.




                                                   5
        37.     By reason of the foregoing, Plaintiff ADDIE HOUSTON required medical aid,

attention, treatment and did necessarily pay and become liable for medicines and other care and

treatment, and will incur additional similar expenses in the future.

        38.     That by reason of the foregoing, Plaintiff ADDIE HOUSTON has been unable to

attend her usual interests and pursuits in the manner required.

        39.     As a result of the foregoing, Plaintiff ADDIE HOUSTON was injured in a sum to

be determined at trial together with costs, interest, attorneys’ fees and any such further relief the

Court deems just and proper.

        40.     Defendant AMERICAN is jointly and severally liable for all the damages suffered

by Plaintiff.

        41.     This action falls within one or more of the exceptions of C.P.L.R. 1602.

                       SECOND CAUSE OF ACTION AS AGAINST
                  DEFENDANT PRIMEFLIGHT AVIATION SERVICES, INC.

        42.     Plaintiff restates and re-alleges each and every allegation contained in the preceding

paragraphs as if fully set forth herein.

        43.     On or about November 17, 2016, Defendant PRIMEFLIGHT AVIATION

SERVICES, INC. was a contractor for Defendant AMERICAN.

        44.     As a part of its contract, Defendant PRIMEFLIGHT AVIATION SERVICES, INC.

was required to provide “wheelchair service” to passengers who were infirm, aged, had restricted

mobility, or other special ambulatory needs at LaGuardia Airport.

        45.     On November 17, 2016, Plaintiff ADDIE HOUSTON was an individual with said

special needs and required “wheelchair services.”




                                                  6
       46.     On November 17, 2016, in the course of his employment with PRIMEFLIGHT

AVIATION SERVICES, INC. and/or AMERICAN, Defendant JACK DOE was required to

provide “wheelchair service” to Plaintiff ADDIE HOUSTON.

       47.     Defendant JACK DOE failed to properly assist Plaintiff ADDIE HOUSTON with

the safe transition into her wheelchair.

       48.     Defendant PRIMEFLIGHT AVIATION SERVICES, INC. failed to provide

“wheelchair service” or another form of acceptable and safe transportation to the Plaintiff ADDIE

HOUSTON in the manner required.

       49.     Defendant PRIMEFLIGHT AVIATION SERVICES, INC.’s failure to provide

Plaintiff ADDIE HOUSTON with “wheelchair service” in the manner required constituted

negligence, carelessness, and/or recklessness on its part.

       50.     By reason of the foregoing, Plaintiff ADDIE HOUSTON was injured.

       51.     By reason of the foregoing, Plaintiff ADDIE HOUSTON was seriously injured.

       52.     By reason of the foregoing, Plaintiff ADDIE HOUTON was permanently injured.

       53.     By reason of the foregoing, Plaintiff ADDIE HOUSTON suffered and still stuffers

and will continue to suffer for some time, physical pain and psychological trauma.

       54.     By reason of the foregoing, Plaintiff ADDIE HOUSTON required medical aid,

attention, and treatment and did necessarily pay and become liable for medicines and other care

and treatment, and will incur additional similar expenses in the future.

       55.     That by reason of the foregoing, Plaintiff ADDIE HOUSTON has been unable to

attend to her usual interests and pursuits in the manner required.




                                                 7
        56.     As a result of the foregoing, Plaintiff ADDIE HOUSTON was injured in a sum to

be determined at trial together with costs, interest, attorneys’ fees and any such further relief the

Court deems just and proper.

        57.     Defendant PRIMEFLIGHT AVIATION SERVICES, INC. is jointly and severally

liable for all the damages suffered by Plaintiff.

        58.     Defendant JACK DOE is jointly and severally liable for all the damages suffered

by the Plaintiff.

        59.     This action falls within one or more of the exceptions of C.P.L.R. 1602.

                                      DEMAND FOR JURY TRIAL

        60.     Plaintiff demands trial by jury in all causes of action.

        WHERFORE, Plaintiffs respectfully pray that judgement against all Defendants be entered

according to the aforementioned averments once the necessary legal proceedings have been

fulfilled, and that this Honorable Court orders all Defendants to pay Plaintiffs the amounts herein

requested, including pre-judgement interests from the date of the filing of this Complaint, taxable

costs and a reasonable amount for attorney's fees.




                                                    8
     I HEREBY CERTIFY that on this date the foregoing document was electronically filed

using the CM/ECF system. RESPECTFULLY SUBMITTED.

     In New York, New York, this 25th day of September, 2019.


                                                      BOHRER & LUKEMAN




                                                      ______________________________
                                                      Abram I. Bohrer, Esq. (AB 4336)
                                                      David A. Zeitzoff, Esq. (DZ 9036)
                                                      Attorneys for Plaintiff
                                                      5 Columbus Circle, Suite 1501
                                                      New York, NY 10019
                                                      Tel. No.: (212) 406-4232
                                                      Fax (212) 202-4440
                                                      Email: abe@flightinjury.com




                                           9
